Title: To James Madison from Daniel Clark, 3 November 1803 (Abstract)
From: Clark, Daniel
To: Madison, James


3 November 1803, New Orleans. “I had the Honor of addressing you on the 8th. September respecting a Privateer then fitting out in this Port, and forwarded Copy of a Letter I had written to the Secretary of the Government on the occasion. I had since then made repeated applications to know what measures would be pursued with her, and was always assured that she would not be permitted to sail until sufficient security was given that she should commit no depredations on her intended Voyage. To my remonstrances against her armament & equipment answer was made, that two Guns were necessary for signals, that she could not be deprived of them, but that independent of them there was no Stock of Arms or Ammunition. Finding, this Morning that the Vessel was likely to sail in the course of the Day, I waited on the Secretary and informed him I had seen an additional Quantity of Arms & Ammunition put on board, that I was assured she had more Guns concealed in her Hold, and that the threats of the Crew to capture all our Shipping they met with, were known to all the trading Part of the City. I waited likewise on the Marquis de Casa Calvo who disapproved of the Armament of the Privateer; he advised me to write to the Governor in the name of the American Merchants that he should disarm her, and promised me if he were consulted, to support my demand. The Situation I stand in with respect to the Government (not being recognised) and the certainty that a remonstrance addressed to it by me as Consul would not be received, forced me to adopt the measure, and I hastily wrote the Letter, copy of which is inclosed, which I delivered myself to avoid delay. I have been assured, that the Privateer which was then under way should be detained, ’till all Circumstances were well weighed, and until an answer in consequence of what migh⟨t⟩ be determined should be given me. Not confiding entirely in the success of my application I haste to advise you of it, and if disregarded will inform the Government that I have forwarded information to you of what has taken place that you might adopt the measures you saw convenient to procure redress, in case of any insult offered to our Flag or injury suffered by our Citizens. The Governor’s incapacity & weakness have emboldened the French to take this Step which I shall feel a real pleasure in being able to counteract.”
 

   
   RC and enclosure (DNA: RG 59, CD, New Orleans, vol. 1). RC 3 pp.; torn; docketed by Wagner as received 28 Nov. 1803. For enclosure, see n. 2.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:388–89.



   
   Clark enclosed a copy of his 3 Nov. 1803 letter to Manuel de Salcedo (3 pp.; docketed by Wagner), written “at the request of the American Merchants Capts. & Traders to New Orleans.” The letter described the weaponry and crew of the Coquette, noting that the rôle d’équipage listed thirty men as crew and forty as passengers for Cap Français; Clark found it suspicious that so many would be mad enough to go to a place from which “those who can escape are endeavoring to fly in every direction.” He cited the cases of the Clio, which had been “fired into and plundered a few days since” in the Gulf of Mexico by a ship under French colors, and the Henrique, which had been allowed to sell a prize at New Orleans during the last war in spite of the captain’s conviction for having a forged commission. He asked that the Coquette be disarmed as was done in the U.S., citing the case of the Democrat at Philadelphia and the liberation of its prize, the Gayoso. Clark noted that the seizure of U.S. vessels by ships fitted out at New Orleans would attract the attention of the U.S. government and assumed that Salcedo’s concern for the protection of U.S. property would cause him to order that the Coquette be disarmed and that its owner give security for the peaceable performance of the voyage.


